UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:April 30, 2013 Date of reporting period:April 30, 2013 Item 1. Reports to Stockholders. Kellner Merger Fund Annual Report April 30, 2013 KELLNER MERGER FUND April 30, 2013 Dear Fellow Shareholders: For your review, following is a comparison of the Kellner Merger Fund’s (the “Fund”) performance versus relevant benchmarks. Total Returns as of 4/30/13 3-Month YTD Since Inception* GAKIX – Class A (without sales load) 0.59% 0.88% 2.90% GAKNX – Institutional Class 0.78% 1.08% 3.20% BofA Merrill Lynch 3-Month Treasury Bill Index 0.03% 0.03% 0.10% HFRX ED: Merger Arbitrage Index 1.36% 1.64% 1.59% * The Kellner Merger Fund began trading 6/29/12 Performance Summary After 30-plus years in the arbitrage business as a hedge fund, our Firm successfully launched its first 1940-Act fund: the Kellner Merger Fund (the “Fund”). For the Fund’s first 10 months of operations ended 4/30/13, its performance was on pace to achieve our target for merger arbitrage strategies. The Kellner Merger Fund was up 2.90% and 3.20% for the Class A and Institutional Class, respectively, during that time period. Performance for the period was principally driven by 3 deals, the first being Chicago Bridge & Iron Company’s (“CBI”) $3.2 billion stock and cash deal for engineering and construction firm Shaw Group (“SHAW”).When the deal was announced in late July, the deal spread remained wide due to a combination of unusual conditions in the merger agreement.SHAW was required to complete the sale of its energy and chemicals segment to Technip.Once that was finished, it needed to exercise its put option to sell its stake in Toshiba Nuclear Energy to Toshiba Corp.In addition, SHAW needed to show a minimum cash balance of $800 million at closing and be generating minimum earnings before interest, taxes, depreciation and amortization (EBITDA) of $200 million.Also, contributing to the wider spread were concerns expressed by CBI shareholders about the deal as they thought the acquisition of SHAW was “of strategy” for the company. Individually these conditions would most likely not have significantly impacted the deal spread, but their combination generated excess spread in our opinion. On their own this would generally not cause too much concern, but the sum resulted in a larger than normal spread at the announcement of the deal. CBI management did a great job over the next several months of articulating the power of the proposed combined entity and justifying the merger. We became comfortable with management’s vision and ability to get shareholder approval and built a position throughout the second and third quarter of 2012.Ultimately, the market began to mirror our view and the spread tightened with this holding resulting in an approximate 0.50% in profit for the Fund.The next 2 deals that contributed significantly to performance took place in Canada and were intertwined:Malaysia-based Petronas made a $5.6 billion bid for Progress Energy 2 KELLNER MERGER FUND Resource Corp. and CNOOC Ltd. of China offered $15.1 billion for Canadian oil company Nexen Inc. The potential for foreign ownership of strategic Canadian energy assets led a series of complex issues for the deal. Adding pressure was the fact that a recent Canadian resource deal had been shuttered due to concerns over foreign ownership.Canada has a nebulous rule under the Investment Canada Act which applies a “net-benefit” standard to companies involved in takeovers.This process has never been clarified by the Canadian regulators, allowing it be applied differently for each takeover and at the whim of politics and other extraneous factors. Needless to say, both situations provided excellent rates of return due to the opaqueness of the process and we built early positions in both companies. We believed that both deals made sense from an economic point of view as these state-owned entities would help to inject the capital needed to develop Canada’s vast resources. Nexen executed a public relations campaign touting the benefits the transaction would provide to Canada as a whole as well as the local economies where they operated.This was done to garner local support for the deal and head off any nationalistic noise that would ensue from the announcement. Seemingly out of nowhere, the Canadian Minister of Industry blocked the much less controversial Progress Energy transaction, citing its lack of “net benefit” to Canada.Under the law, a company has 30 days to submit “remedies” to make the transaction a net benefit.We viewed this move as a shot across the bow of both the Progress Energy deal and the much more controversial Nexen deal, which was battling the public perception of the “Chinese invading Canada”.We reevaluated and ultimately increased our position following significant additional research which reaffirmed our original thesis. After much scrambling, the companies were able to make their case (likely with the promises of additional investment) and garner the approval they needed.The Progress Energy deal closed in December with a gain of about 0.65% for the Fund.Nexen was not quite finished.Nexen next had to navigate the U.S. national security arm called CFIUS (Committee on Foreign Investment in the United States).Nexen operated rigs in the Gulf of Mexico which were in close proximity to U.S. military interests.Nexen obtained the approval after divesting their interests in these holdings.The deal closed providing us approximately 0.60% in profit. We were not involved in any “deal breaks” during this 10-month period.One situation where we lost money was in our investment in Dell Inc. CEO Michael Dell, along with Silver Lake Partners, offered $13.65 per share or $23.6 billion to minority holders to take the company private.This effort ran into problems after several large shareholders, including Southeastern Asset Management and Carl Icahn, protested the price citing values for the company in the low $20’s. As part of its merger agreement, Dell allowed the special committee to run a “go-shop” period where the company could solicit higher offers. During that period, Blackstone Group and Carl Icahn made proposals for the company of “at-least” $14.25 per share and $15 per share for 58% of the company, respectively.The stock traded through the deal terms in anticipation of a higher offer.Blackstone then bowed out of the process citing decreasing PC sales, causing the stock to fall below the offer price. Icahn and Southeastern have teamed up and are in the process of putting together a proposal to 3 KELLNER MERGER FUND issue a $12 dividend and leave the shares of the company outstanding. This move down cost us about 0.11% of the Fund’s Net Asset Value. We still believe that the dissident group could force Dell and Silver Lake to increase its offer, but even if the deal closes at its initial price of $13.65 we should still stand to make a nice profit for the Fund. Portfolio Review During the first 10 months, we invested in approximately 75 different merger situations and experienced no deal breaks.Our goal is to be fully invested at all times. We are heavily concentrated in North America as Europe continues to work through its problems, which is prohibiting deal volume from rebounding. Strategic deals continued to dominate the portfolio. There was a barrage of large deals in February where five deals alone accounted for $91 billion. Three transactions topped $20 billion, whereas only four deals surpassed the $20 billion mark in all of 2012. Warren Buffet’s Berkshire Hathaway teamed up with private equity firm 3G Capital to buy consumer food icon H.J. Heinz Co. for $28 billion. Liberty Global will buy Virgin Media for cash and stock valued at $23 billion and the aforementioned Dell Inc. buyout came in at $24 billion. Energy, healthcare, and technology continued to drive mergers and acquisitions throughout the year. The energy sector provided deals such as Freeport-McMoRan Copper & Gold’s $6.9 billion deal for Plains Exploration & Production Co. and its $3.4 billion deal for McMoRan Exploration.In healthcare, McKesson Corp. agreed to purchase medical equipment company PSS World Medical for $2.1 billion and Aetna bought Coventry Health Care for $7.3 billion in cash and stock. Managed Care company Wellpoint paid $92 in cash per share, or $4.9 billion for Amerigroup. Technology consolidation continued with deals such as ASML Holding’s $2.6 billion deal for semiconductor chip maker Cymer Inc. and RedPrairie’s $2 billion deal for JDA Software.Other large deals announced were ConAgra Foods $6.8 billion deal for private-brand food company Ralcorp and IntercontinentalExchange Inc.’s $8.2 billion purchase of NYSE Euronext. While large, $10 billion plus mergers are few and far between right now, we have continued to get steady deal flow in the $3-7 billion range that allows us to be near fully invested. Outlook Pick your poison – whether it was the presidential election, a shaky Eurozone, the “fiscal cliff”, sequestration, or the Cyprus bailout, there was no lack of excuses for the deal environment to dry up if it so desired.Despite many of these headwinds, the mergers and acquisition market in the U.S. continued to hum along.Global merger and acquisition activity in the quarter ending 3/31/13 reached $609 billion, up 10% from the same period last year. Activity was down or flat everywhere except in the U.S., where first quarter activity jumped 89% from a year ago to $269.8 billion. Europe continued to lag with total volume at $125.7 billion, down significantly from the comparable period last year. Leveraged buyout activity continues to perplex us as deals in this space come in drips and drabs.Cheap financing is abound and conditions are still favorable for leveraged 4 KELLNER MERGER FUND buyouts, with banks willing to lend at attractive rates and an abundance of private equity money available. Private equity firms raised a substantial amount of capital in the 2007 and 2008 period with the stipulation that it be spent within 5 to 7 years or be returned to investors. Few would likely disagree that this money will probably be deployed rather than returned to investors. The debt markets are providing permissive forms of financing with “covenant lite” loans making their way back into the market. These types of loans carry fewer restrictions for the issuer and were used often during the last buyout boom.These conditions bode well for an increase in activity over the next few years. The pickup in activist investing and competitive bidding situations are areas that should help our business and should help drive higher returns. Shareholders are not deferring to company board recommendations on takeovers and are forcing higher prices for their shares, with the Dell situation being a prime example.In addition, two situations were announced during the year that have been subject to competitive bids and have resulted in higher offers. Merz Pharmaceuticals topped Valeant Pharmaceuticals’ $350 million bid for Obagi Medical Products and Japan’s Softbank and Dish Networks are in a bidding war over Sprint. These types of competitive situations create outsized returns for the portfolio. All of the ingredients are present for a boom in merger and acquisition activity. Interest rates remain low, allowing companies to borrow money cheaply and debt markets are still liquid.There is still $3.5 billion in cash sitting on corporate balance sheets that needs to be put to work, or face activist investors that will force their hands. Although we have not gotten the explosion in takeover activity that we expected, we believe the large deals announced show renewed confidence to do transactions and that it will only be a matter of time before the dam breaks.Takeover spreads continue to be priced above historical norms in relation to the risk-free rate, offering the potential for attractive rates of return for the portfolio. We remain quite optimistic for the merger arbitrage strategy over the balance of 2013. Must be preceded or accompanied by a prospectus. Opinions expressed are those of the Fund and are subject to change, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. Investments in companies that are the subject of a publicly announced transaction carry the risk that the proposed or expected transaction may not be completed or may be completed on less favorable terms than originally expected, which may lower the Fund’s performance. Investments in foreign securities involve greater volatility and political, economic and currency risks and difference in accounting methods. Investments in small and medium sized companies involve additional risks such as limited liquidity or greater volatility. Derivatives involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. These risks, in certain cases, may be greater than the risks presented by more traditional investments. The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. The Fund may use leverage which may exaggerate the effect of any increase or decrease in the value of portfolio securities or the Net Asset 5 KELLNER MERGER FUND Value of the Fund, and money borrowed will be subject to interest costs. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The BoA Merrill Lynch 3-month Treasury Bill Index is an unmanaged index that measures returns of three-month Treasury Bills. The HFRX ED: Merger Arbitrage Index is part of a series of benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies. Hedge Fund Research, Inc. (“HFR, Inc.”) employs the HFRX Methodology (UCITS compliant), a proprietary and highly quantitative process by which hedge funds are selected as constituents for the HFRX Indices. This methodology includes robust classification, cluster analysis, correlation analysis, advanced optimization and Monte Carlo simulations. More specifically, the HFRX Methodology defines certain qualitative characteristics, such as: whether the fund is open to transparent fund investment and the satisfaction of the index manager’s due diligence requirements. Production of the HFRX Methodology results in a model output which selects funds that, when aggregated and weighted, have the highest statistical likelihood of producing a return series that is most representative of the reference universe of strategies. Constituents of HFRX Indices are selected and weighted by the complex and robust process described above. The model output constitutes a sub-set of strategies which are representative of a larger universe of hedge fund strategies, geographic constituencies or groupings of funds maintaining certain specific characteristics. In order to be considered for inclusion in the HFRX Indices, a hedge fund must be currently open to new transparent investment, maintain a minimum asset size (typically $50 million) and meet the duration requirement (generally, a 24 month track record). These criteria may vary slightly by index. One cannot invest directly in an index. EBITDA is computed by subtracting cost of sales and operating expenses (but not amortization and/or depreciation, interest, and taxes) from total revenue. EBITDA figure is used usually as a measure of the financial performance of a firm with large capital, restructuring, or acquisition costs. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of Fund holdings, please refer to the Schedule of Investments included in this report. The Kellner Merger Fund is distributed by Quasar Distributors, LLC. 6 KELLNER MERGER FUND Comparison of the change in value of a $10,000 investment in the Kellner Merger Fund – Class A shares vs the BofA Merrill Lynch 3-month Treasury Bill Index and the HFRX ED: Merger Arbitrage Index Total Return: Since Inception1 Kellner Merger Fund – Class A (with sales load) -3.02% Kellner Merger Fund – Class A (without sales load) 2.90% Kellner Merger Fund – Institutional Class 3.20% BofA Merrill Lynch 3-Month Treasury Bill Index 0.10% HFRX ED: Merger Arbitrage Index 1.59% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 855-535-5637. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.75% front-end sales load.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of $1 million or more without an initial sales charge.Performance data shown does not reflect the 2% redemption fee imposed on shares held for 30 days or less.If it did, 7 KELLNER MERGER FUND total returns would be reduced.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The BofA Merrill Lynch 3-month Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days. The HFRX ED: Merger Arbitrage Index is part of a series of benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies.Hedge Fund Research, Inc. (“HFR, Inc.”) employs the HFRX Methodology (UCITS compliant), a proprietary and highly quantitative process by which hedge funds are selected as constituents for the HFRX Indices.This methodology includes robust classification, cluster analysis, correlation analysis, advanced optimization and Monte Carlo simulations.More specifically, the HFRX Methodology defines certain qualitative characteristics, such as: whether the fund is open to transparent fund investment and the satisfaction of the index manager's due diligence requirements.Production of the HFRX Methodology results in a model output which selects funds that, when aggregated and weighted, have the highest statistical likelihood of producing a return series that is most representative of the reference universe of strategies.Constituents of HFRX Indices are selected and weighted by the complex and robust process described above.The model output constitutes a sub-set of strategies which are representative of a larger universe of hedge fund strategies, geographic constituencies or groupings of funds maintaining certain specific characteristics.In order to be considered for inclusion in the HFRX Indices, a hedge fund must be currently open to new transparent investment, maintain a minimum asset size (typically $50 Million) and meet the duration requirement (generally, a 24 month track record).These criteria may vary slightly by index. 1 The Fund commenced operations on June 29, 2012. 8 KELLNER MERGER FUND EXPENSE EXAMPLE at April 30, 2013 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/12 – 4/30/13). Actual Expenses The first set of lines of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.75% and 1.50% per the operating expenses limitation agreement for the Kellner Merger Fund Class A and Institutional Class, respectively.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 9 KELLNER MERGER FUND EXPENSE EXAMPLE at April 30, 2013 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period(1) 11/1/12 4/30/13 11/1/12 – 4/30/13 Actual(2) Class A Institutional Class Hypothetical (5% return before expenses)(3) Class A Institutional Class Expenses are equal to the Class A and Institutional Class shares’ annualized expense ratios of 2.59% and2.34%, respectively, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Excluding interest expense and dividends on short positions, your actual expenses would be $8.83 and $7.58 for Class A and Institutional Class, respectively. Excluding interest expense and dividends on short positions, your hypothetical expenses would be $8.75 and $7.50 for Class A and Institutional Class, respectively. 10 KELLNER MERGER FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at April 30, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. 11 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at April 30, 2013 Shares COMMON STOCKS – 106.1% Value Chemical Manufacturing – 0.5% Life Technologies Corp. (a) $ Computer and Electronic Product Manufacturing – 7.3% Dell, Inc. (c) Credit Intermediation and Related Activities – 10.6% First California Financial Group, Inc. (a)(c) Hudson City Bancorp, Inc. (c) Sterling Bancorp Electronics and Appliance Stores – 1.4% Hot Topic, Inc. Food Manufacturing – 10.4% H.J. Heinz Co. (c) Food Products – 6.8% DE Master Blenders 1753 NV (a)(b) Insurance Carriers and Related Activities – 19.3% Alterra Capital Holdings Ltd. (b)(c) Coventry Health Care, Inc. (c) National Financial Partners Corp. (a) Machinery Manufacturing – 8.2% Gardner Denver, Inc. (c) Met-Pro Corp. Miscellaneous Manufacturing – 2.8% WMS Industries, Inc. (a)(c) Oil and Gas Extraction – 8.3% Plains Exploration & Production Co. (a)(c) Printing and Related Support Activities – 1.7% American Greetings Corp. – Class A Professional, Scientific, and Technical Services – 2.1% Arbitron, Inc. (c) The accompanying notes are an integral part of these financial statements. 12 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at April 30, 2013, Continued Shares COMMON STOCKS – 106.1% (Continued) Value Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 9.0% Gain Capital Holdings, Inc. $ NYSE Euronext (c) Telecommunications – 13.0% Sprint Nextel Corp. (a) Virgin Media, Inc. (c) Transportation Equipment Manufacturing – 4.1% EDAC Technologies Corp. (a) Waste Management and Remediation Services – 0.6% EnergySolutions, Inc. (a) TOTAL COMMON STOCKS (Cost $4,384,992) SHORT-TERM INVESTMENTS – 2.4% Fidelity Institutional Money Market Portfolio, Class I, 0.10% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $101,995) TOTAL INVESTMENTS IN SECURITIES (Cost $4,486,987) – 108.4% Liabilities in Excess of Other Assets – (8.4)% ) NET ASSETS – 100.0% $ (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of the security has been segregated for open short positions. (d) Rate shown is the 7-day annualized yield as of April 30, 2013. The accompanying notes are an integral part of these financial statements. 13 KELLNER MERGER FUND SCHEDULE OF SECURITIES SOLD SHORT at April 30, 2013 Shares COMMON STOCKS – 39.4% Value Computer and Electronic Product Manufacturing – 0.5% Intermec, Inc. (a) $ Credit Intermediation and Related Activities – 9.9% M&T Bank Corp. PacWest Bancorp Provident New York Bancorp Insurance Carriers and Related Activities – 10.1% Aetna, Inc. Markel Corp. (a) Mining (except Oil and Gas) – 3.7% Freeport-McMoRan Copper & Gold, Inc. Other Information Services – 7.9% Liberty Global, Inc. – Series A (a) Liberty Global, Inc. – Series C (a) Securities and Commodity Contracts Intermediation and Brokerage – 7.0% FXCM, Inc. – Class A IntercontinentalExchange, Inc. (a) Telecommunications – 0.3% DISH Network Corp. – Class A TOTAL COMMON STOCKS (Proceeds $1,545,543) TOTAL SECURITIES SOLD SHORT (Proceeds $1,545,543) $ (a)Non-income producing security. The accompanying notes are an integral part of these financial statements. 14 KELLNER MERGER FUND STATEMENT OF ASSETS AND LIABILITIES at April 30, 2013 ASSETS Investments in securities, at value (identified cost $4,486,987) $ Deposit at broker Receivables Securities sold Dividends and interest 31 Due from Advisor (Note 4) Prepaid expenses Total assets LIABILITIES Securities sold short (proceeds $1,545,543) Payables Securities purchased Dividends on short positions Payable to broker Administration and fund accounting fees Transfer agent fees and expenses Audit fees Chief Compliance Officer fee Custody fees Legal fees Distribution fees Reports to shareholders Pricing fees Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 94.25%) $ Institutional Class Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net realized gain on investments Net unrealized appreciation/(depreciation) on: Investments and foreign currency Securities sold short ) Net assets $ The accompanying notes are an integral part of these financial statements. 15 KELLNER MERGER FUND STATEMENT OF OPERATIONS For the Period Ended April 30, 2013 June 29, 2012* through April 30, 2013 INVESTMENT INCOME Income Dividends (net of foreign taxes withheld of $103) $ Interest Total income Expenses Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Advisory fees (Note 4) Registration fees Audit fees Chief Compliance Officer fee (Note 4) Distribution fees – Class A (Note 5) Custody fees (Note 4) Legal fees Trustee fees Miscellaneous Printing and mailing expense Pricing fees (Note 4) Total expenses before dividends and interest on short positions Dividends expense on short positions Interest expense Total expenses before reimbursement from Advisor Less: expenses waived and reimbursed by Advisor (Note 4) ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain/(loss) on transactions from: Investments Purchased options ) Written options Securities sold short ) Net change in unrealized appreciation/(depreciation) on: Investments and foreign currency Securities sold short ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 16 KELLNER MERGER FUND STATEMENT OF CHANGES IN NET ASSETS June 29, 2012* through April 30, 2013 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) Net realized gain/(loss) on transactions from: Investments Securities sold short ) Net change in unrealized appreciation/(depreciation) on: Investments and foreign currency Securities sold short ) Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ Includes undistributed net investment income of $ — (a) A summary of share transactions is as follows: June 29, 2012* through April 30, 2013 Shares Paid-in Capital Class A Shares Shares sold $ Shares redeemed (4
